DETAILED ACTION
	This is the first Office action on the merits. Claims 1-16 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on September 3, 2019 was received and considered by the Examiner.
The copy of the foreign reference was incomplete. A complete copy has been provided by the Examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. A track bar assembly, as is known in the art, is a part of the continuous track itself.
The following title is suggested: "TRACK BAR TOOL ASSEMBLY AND METHOD OF USE FOR CORRECTING THROWN TRACKS" or "TRACK BAR TOOL AND METHOD OF USE FOR CORRECTING THROWN TRACKS".
The disclosure is objected to because of the following informalities: the phrase "track bar assembly" should be replaced with - -track bar tool- - or - -track bar tool assembly- - throughout the disclosure to more accurately describe the claimed invention. A track bar, as is known in the art, is a part of the continuous track itself.  
Appropriate correction is required.
Claim Objections
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1-16 are objected to because of the following informalities:  the phrase "track bar assembly" should be replaced with - -track bar tool- - or - -track bar tool assembly- - to more accurately describe the claimed invention. A track bar, as is known in the art, is a part of the continuous track itself.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the phrase "is placed" should be omitted for grammatical clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite the limitation "the system" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the system” is the first and thus a system has not been defined within the claim.
Claim 9 recites the limitation "the driving wheels" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the driving wheels” is the first and thus a driving wheel has not been defined within the claim.
Claim 9 recites the limitation "the channels" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the channels” is the first and thus a channel has not been defined within the claim.
Claim 11 recites the limitation "the CTV" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the CTV” is the first and thus a CTV has not been defined within the claim.
Claim 12 recites the limitation “a bar” in line 2 of the claim. It is unclear if this bar is the same as the bar of claim 11 or an additional feature.
Claim 12 recites the limitation “a track mount tab” in line 4 of the claim. It is unclear if this track mount tab is the same as the track mount tab of claim 11 or an additional feature.
Claim 12 recites the limitation “a tread” in line 5 of the claim. It is unclear if this tread is the same as the tread of claims 10 and 11 or an additional feature.
Regarding Claim 12, it is unclear how the track mount tab can be configured to be placed over a tread while simultaneously being configured to be received within the gaps between the adjacent treads, as recited in claim 11.
Claim 14 recites the limitation “the back driving wheels” in the last 2 lines of the claim. It is unclear if these back driving wheels are the same as “a back wheel” recited in line 5 of the claim or an additional feature.
Claim 15 recites the limitation "the track and roller assembly" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the track and roller assembly” is the first and thus a track and roller assembly has not been defined within the claim.
Claim 15 recites the limitation "the gaps" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the gaps” is the first and thus a gap has not been defined within the claim.
Claim 16 recites the limitation "the machine-side edge" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the machine-side edge” is the first and thus a machine-side edge has not been defined within the claim.
Claims 10 and 13 are indefinite due to their dependency from an indefinite claim rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the video entitled "277B Track service.wmv" (Favel), cited in the IDS filed September 3, 2019.
Regarding Claim 1, Favel discloses a track bar assembly (tool) for use to reset a thrown continuous track onto wheels of a continuous track vehicle (CTV), the track bar assembly (tool) configured to engage the thrown continuous track to reset teeth within channels on the wheels (it can be seen in the video and Figure A taken at the 2:12 mark, shown below, that the tool engages the track).
Regarding Claim 2, Favel discloses the track bar assembly of claim 1, as discussed above. Favel further discloses the track bar assembly (tool) is configured to be received within a gap between adjacent treads of the thrown continuous track (it can be seen in the video and Figure A taken at the 2:12 mark, shown below, that the tool is received within a gap between adjacent treads of the track).
Regarding Claim 3, Favel discloses the track bar assembly of claim 1, as discussed above. Favel further discloses the track bar assembly is configured to be placed over a tread of the thrown continuous track (it can be seen in the video and Figure A taken at the 2:12 mark, shown below, that the tool is capable of being placed over a tread of the track).
Regarding Claim 9, Favel discloses a method of resetting a thrown continuous track onto wheels of a continuous track vehicle, the method comprising: a. placing at least one track bar assembly between teeth of the continuous track (shown in Figure A taken at the 2:12 mark); b. moving the continuous track so the at least one track bar assembly engages one of the driving wheels of the continuous track vehicle so that the teeth of the continuous track do not touch the driving wheels (it can be seen in the video that the tool separates the wheel from the teeth); c. applying force to the at least one track bar assembly to move the continuous track until the teeth of the track are aligned with the channels of the driving wheels (it can be seen in the video that a force is applied to the tool by the use of a hammer or mallet); and d. removing the at least one track bar assembly from the track, leaving the teeth within the channels (it can be seen that the tools are removed after installation).
Regarding Claim 10, Favel discloses the method of claim 9, as discussed above. Favel further discloses the at least one track bar assembly (tool) is placed within a gap between adjacent treads and the teeth of the continuous track (it can be seen in the video and Figure A taken at the 2:12 mark, shown below, that the tool is received within a gap between adjacent treads and teeth of the track).
Regarding Claim 13, Favel discloses the method of claim 9, as discussed above. Favel further discloses the placing at least one track bar assembly further comprises placing the at least one bar assembly is placed over a tread and the teeth of the continuous track (it can be seen in the video and Figure A taken at the 2:12 mark, shown below, that the tool is placed over a tread and the teeth of the track).
Regarding Claim 14, Favel discloses the method of claim 9, as discussed above. Favel further discloses applying force comprises: applying force to the at least one track bar assembly to move the continuous track until the teeth of the track are aligned with the channels of a front driving wheel (it can be seen in the video that a force is applied to the tool by the use of a hammer or mallet); advancing the continuous track to perform step b for a back wheel (it can be seen in the video that the tool separates the wheel from the teeth); and applying the force to the at least one track bar assembly to move the continuous track until the teeth of the track are aligned with the channels of the back driving wheels (it can be seen in the video that a force is applied to the tool by the use of a hammer or mallet).
Regarding claim 15, Favel discloses the method of claim 9, as discussed above. Favel further discloses lifting the track and roller assembly off of the ground and releasing the tension of the continuous track before placing at least one track bar assembly in the gaps of the continuous track (it can be seen in the video that the track is hoisted up before the tool is inserted).

    PNG
    media_image1.png
    724
    1316
    media_image1.png
    Greyscale

Figure A
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favel in view of KR 20100034069 A (Song).
Regarding Claim 4, Favel discloses the track bar assembly of claim 1, as discussed above. Favel further discloses a bar configured to engage the inside surface of the thrown track and wheels of the CTV (as shown in the video and Figure A above).
Favel does not disclose a track mount tab connected to the bar, the track mount tab configured to engage the outer surface of the continuous track.
However, Song teaches (Para. [0030]-[0048]; Figs. 2-5) a track mount tab (fixed body 13) connected to the bar (tubular body 11), the track mount tab configured to engage the outer surface of the continuous track (it can be seen in Figs. 3 and 4 that the fixed body 13 engages the space portion 83 on the outer surface of the track shoe).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track bar assembly disclosed by Favel to include a track mount tab, as taught by Song, in order to improve stability of the tool by preventing the bar from sliding out of place.
Regarding Claim 5, Favel and Song disclose the track bar assembly of claims 1 and 4, as discussed above. Favel further discloses the track bar assembly comprises three track bar assemblies (it can be seen in the video and Figure A above that there are three tools), wherein the three track bar assemblies are configured to be placed in three adjacent gaps (it can be seen in the video and Figure A above that the tool is received within a gap between adjacent treads of the track).
Regarding Claim 6, Favel and Son disclose the track bar assembly of claims 1 and 4, as discussed above. Favel further discloses the track bar assembly comprises three track bar assemblies, wherein the three track bar assemblies are configured to be placed over three adjacent treads (it can be seen in the video and Figure A above that the tool is capable of being placed over three adjacent treads of the track).
Regarding Claims 7 and 8, Favel and Son disclose the track bar assembly of claims 1 and 4, as discussed above. Favel further discloses a tab brace configured to receive force to put the continuous track back onto the wheels (it can be seen in the video that the tool is T shaped and the brace is hit by the hammer or mallet).
Favel does not disclose the tab brace comprising a notch configured to receive and be connected to the bar and the track mount tab.
However, Song teaches (Para. [0030]-[0048]; Figs. 2-5) a tab brace (reinforcement member 12 and part of fixed body 13 that connects to tubular body 11) comprising a notch (space between 12 and 13 shown in Fig. 2) configured to receive and be connected to the bar (tubular body 11) and the track mount tab (fixed body 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track bar assembly disclosed by Favel to include a notch to receive a track mount tab, as taught by Song, in order to connect the bar to the track mount tab and improve stability of the tool by preventing the bar from sliding out of place.
Regarding Claim 11, Favel discloses the method of claims 9 and 10, as discussed above. Favel further discloses a bar configured to engage the inside surface of the thrown track and wheels of the CTV (as shown in the video and Figure A above).
Favel does not disclose a track mount tab connected to the bar, the track mount tab configured to engage the outer surface of the continuous track by being received within gaps of adjacent treads.
However, Song teaches (Para. [0030]- [0048]; Figs. 2-5) a track mount tab (fixed body 13) connected to the bar (tubular body 11), the track mount tab configured to engage in the outer surface of the continuous track by being received within a gap of adjacent treads (it can be seen in Figs. 3 and 4 that the fixed body 13 engages the space portion 83 on the outer surface of the track shoe).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track bar assembly disclosed by Favel to include a track mount tab, as taught by Song, in order to improve stability of the tool by preventing the bar from sliding out of place.
Regarding Claim 12, Favel and Song disclose the method of claims 9-11, as discussed above. Favel further discloses a bar configured to engage the inside surface of the thrown track and wheels of the CTV (as shown in the video and Figure A above).
Favel does not disclose a track mount tab connected to the bar, the track mount tab configured to engage the outer surface of the continuous track by being placed over a tread of the CTV.
However, Song teaches (Para. [0030]- [0048]; Figs. 2-5) a track mount tab (fixed body 13) connected to the bar (tubular body 11), the track mount tab configured to engage in the outer surface of the continuous track by being placed over a tread of the CTV (it can be seen in Figs. 3 and 4 that the fixed body 13 is placed over the outer surface of the track shoe).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose tools to install, remove, or repair a continuous track.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617